Filed pursuant to Rule 424(b)(3) Registration Number 333-200458 Prospectus Supplement No. 6 (To Prospectus dated April 16, 2015) 12,347,121 Shares of Common Stock VIVEVE MEDICAL, INC. This Prospectus Supplement No. 6 (this “ Prospectus Supplement ”) supplements our Prospectus dated April 16, 2015, and all previous supplements thereto (collectively, the “ Prospectus ”), relating to the offer and sale of up to 12,347,121 shares of common stock, no par value, of Viveve Medical, Inc., a Yukon Territory corporation (the “ Company
